Citation Nr: 0821692	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-38 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent from 
September 19, 2007, for bilateral hearing loss disability.

2.  Entitlement to an evaluation greater than 20 percent from 
March 28, 2007 until September 19, 2007, for bilateral 
hearing loss disability.

3.  Entitlement to a compensable evaluation prior to March 
28, 2007, for bilateral hearing loss disability.

4.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.

5.  Entitlement to service connection for Meniere's syndrome 
(claimed as dizziness and loss of balance).




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1947 to 
February 1967, and February 1971 to February 1977.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 2005, the appellant requested a travel Board 
hearing.  He withdrew this request in a letter dated August 
2007.


FINDINGS OF FACT

1.  VA audiometric testing in July 2004 showed an average 
pure tone decibel loss of 35 in the right ear with 90 percent 
speech discrimination and 67.5 in the left ear with 80 
percent speech discrimination.

2.  VA audiometric testing in September 2007 showed pure tone 
thresholds at 55 decibels or more at 1000, 2000, 3000, and 
4000 Hertz, and an average pure tone decibel loss of 72.5 in 
the right ear with 76 percent speech discrimination and 87.5 
in the left ear with 68 percent speech discrimination.

3.  The rating decision of March 1997, which granted service 
connection for tinnitus, assigned an evaluation of 10 percent 
disabling.

4.  Meniere's syndrome (claimed as dizziness and loss of 
balance) is not attributable to service or service-connected 
disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 40 
percent from September 19, 2007, for bilateral hearing loss 
disability are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Codes 6100 (2007).

2.  The schedular criteria for an evaluation greater than 20 
percent from March 28, 2007, until September 19, 2007 for 
bilateral hearing loss disability are not met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Codes 6100 (2007).

3.  The schedular criteria for a compensable evaluation prior 
to March 28, 2007, for bilateral hearing loss disability are 
not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Codes 6100 (2007).

4.  Tinnitus is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Codes 6260 (2007).

5.  Meniere's disease was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

6.  Meniere's syndrome is not proximately due to or the 
result of service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 2007); 38 C.F.R. §§ 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  As a fourth notice 
requirement, VA must "request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b) (1); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice must be provided "at the time" that VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

A VCAA letter was sent to the appellant in May 2004.  This 
letter does not comply with the notice requirements.  While 
this letter notified the appellant of the evidence obtained, 
the evidence VA was responsible for obtaining, and that the 
appellant should send VA any pertinent evidence in his 
possession, this letter does not identify the evidence 
necessary to establish entitlement to an increase in 
compensation, the evidence necessary to substantiate a claim 
for service connection, or provide the notice of the 
disability rating or effective date elements of the claim.  
This is error and presumed prejudicial to the appellant 
unless VA can demonstrate otherwise.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In this case, the Board finds that there is no prejudice to 
the appellant in the content and timing errors because, as a 
practical matter, the appellant had notice of the information 
and evidence necessary to substantiate the claim and the 
disability rating criteria in the September 2005 Statement of 
the Case (SOC).  The SOC also provided notice of 38 C.F.R. 
§ 3.159.  Additionally, in a March 2006 letter, VA notified 
the appellant of the disability rating and effective date 
elements of his claim.  The claims were thereafter 
readjudicated in January 2008 and a Supplemental Statement of 
the Case dated the same was issued to the appellant, wherein 
VA notified him of the actions taken and evidence obtained or 
received.  Essentially, the appellant has not been deprived 
of information needed to substantiate his claims and the very 
purpose of the VCAA notice has not been frustrated by the 
timing error here.  The Board finds that there is no 
prejudice to the appellant as the fundamental fairness of the 
adjudication is intact.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, the appellant was afforded 
VA examinations and the opportunity to appear for a hearing.  
The appellant initial exercised his right to have a hearing 
scheduled and later withdrew that request.  The appellant 
further indicated for the record that he had no additional 
evidence to submit in support of his claims.  We find that 
there is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Given the ample communications regarding the evidence 
necessary to establish increased ratings and service 
connection, given that he has been provided all the criteria 
necessary for establishing higher ratings, and considering 
that the appellant is represented by a veterans service 
organization, the Board finds that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004) 
(holding that the Court must "take due account of the rule 
of prejudicial error.").
I.  Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.

Hearing Loss Disability

In general, to evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of 
hearing acuity is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  
See 64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85).  It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.

In addition, the regulations were amended to ensure that 
current medical terminology and unambiguous criteria were 
used, and to reflect current medical advances.  See 64 Fed. 
Reg. 25202 (May 11, 1999).  The tables used to assign the 
Roman numerals and, then, to assign the appropriate 
disability rating were not changed.  Id.  Further, the 
amended regulations included additional provisions that 
pertained to "exceptional patterns of hearing impairment" 
under 38 C.F.R. § 4.86.  Specifically, hearing loss of 55 
decibels or more in each of the four specified frequencies 
(i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing loss 
with a pure tone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86(a), (b).  The appellant filed his claim in May 2004 and 
only the amended regulations are applicable to his claim.

On the authorized VA audiological evaluation in July 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
30
45
50
LEFT
40
70
80
80


The average puretone decibel loss was 35 in the right ear and 
67.5 in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and of 80 
percent in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss.

An April 2007 VA audiology consultation reflects that an 
audiogram was conducted on March 28, 2007, that was 
interpreted as showing a significant change in hearing 
warranting a new evaluation.  Speech discrimination was 
described as good in the right ear and fair in the left ear.  
A graph reflecting hearing acuity was associated with this 
report.

A VA audiological evaluation was conducted on September 19, 
2007.  Pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
60
65
75
90
LEFT
70
85
90
105

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 68 in the left ear.  The 
average decibel loss was 72.5 for the right ear and 87.5 for 
the left ear.  The diagnosis was significant bilateral 
sensorineural hearing loss.
Applying 38 C.F.R. § 4.85, Table VI to the July 2004 results, 
the appellant has a numeric designation of I for his right 
ear and IV for his left ear.  Application of 38 C.F.R. § 
4.85, Table VII results in a finding that a 0 percent 
disability evaluation for the service-connected bilateral 
hearing loss is warranted.  The pure tone thresholds do not 
reflect an exceptional pattern of hearing loss as 
contemplated by 38 C.F.R. § 4.86 and, as such, that provision 
is inapplicable.

Applying 38 C.F.R. § 4.85, Table VI to the September 2007 
authorized VA audiological results, the appellant has a 
numeric designation of IV for his right ear and VII for his 
left ear.  Application of 38 C.F.R. § 4.85, Table VII results 
in a finding that a 20 percent disability evaluation for the 
service-connected bilateral hearing loss disability is 
warranted.

With respect to the September 2007 findings, an exceptional 
pattern of hearing impairment is shown.  Under 38 C.F.R. 
§ 4.86(a), when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Additionally, when 
the puretone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa 
is to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b).

Here, § 4.86(a) is applicable because, as noted above, 
September 2007 audiology testing shows puretone thresholds at 
all four of the specific frequencies of 55 decibels or more.  
Applying 38 C.F.R. § 4.86(a), Table VIA to the 2007 results, 
the appellant has a numeric designation of VI for his right 
ear and VIII for his left ear.  Application of 38 C.F.R. § 
4.85, Table VII results in a finding that a 40 percent 
disability evaluation for the service-connected bilateral 
hearing loss is warranted.

The audiometric results reported above show that the 
appellant does not have the exceptional pattern of hearing 
loss envisioned in 38 C.F.R. § 4.86(b).

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds the criteria for a 40 
percent evaluation are not met prior to the September 19, 
2007, VA audiological examination.  Prior to September 19, 
2007, the audiological evidence of record shows that the 
appellant's hearing loss disability is no more than 
noncompensably disabling.  Therefore, the Board finds no 
basis upon which to further stage the ratings.  The 
appellant's hearing loss disability is rated as follows:  40 
percent from September 19, 2007; 20 percent from March 28, 
2007; and 0 percent prior to March 28, 2007.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  As noted above, ratings for hearing loss 
are determined by a mechanical application of the audiometric 
findings to the rating provisions and the Board is 
constrained by the applicable laws and regulations.  See 
Lendenmann supra.

Tinnitus

A rating decision of March 26, 1997, granted service 
connection for tinnitus and assigned an evaluation of 10 
percent.  Under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
a veteran is limited to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  In this case, the appellant has been assigned a 
10 percent rating for tinnitus.  This is the maximum 
schedular rating available for tinnitus.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award an increased schedular evaluation for tinnitus, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

II.  Service Connection

Initially, the Board notes the appellant did not engaged in 
combat and he does not assert that his dizziness and loss of 
balance, Meniere's syndrome, are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Organic diseases of the nervous system shall be considered to 
have been incurred in or aggravated by service although not 
otherwise established during the period of service if 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  Thus, in this case, in order to warrant 
service connection for Meniere's syndrome on a secondary 
basis, the evidence must show that it was caused or 
aggravated by a service-connected disease or injury.

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively; it is not for application in the present 
claim.

A review of the record reflects that that appellant served on 
active duty from January 1947 to February 1967, and from 
February 1971 to February 1977.  His service medical records 
are negative for any history, treatment, or diagnosis of 
Meniere's syndrome to include dizziness and loss of balance.  
The appellant's retirement examination dated December 1976 
included a normal neurologic evaluation.  No equilibrium 
defects were noted.  In a Report of Medical History executed 
by the appellant on the same date, he denied dizziness.

In May 1977, a VA examination was conducted.  There were no 
complaints of dizziness or impaired equilibrium.  
Neurological evaluation showed no equilibrium defects and the 
examiner reported that there was no history of dizziness.

In February 1997, a VA examination was conducted.  There was 
no history or complaints of impaired equilibrium, and no 
findings for Meniere's syndrome.

In correspondence received at the Veterans Service Center in 
May 2004, the appellant reported symptoms of dizziness and 
loss of balance.

VA treatment records dated June 2003 to April 2005 are silent 
for complaints or treatment of dizziness or loss of balance.

In July 2004, a VA examination was conducted.  He reported 
vertigo with bending over for the past 10 years.  The 
examiner noted that the appellant had "occasional light 
headedness for the past 10 years."  In an addendum to the 
examination report, the examiner indicated that the appellant 
had a history of tinnitus from 1979, and complaints of 
dizziness, ringing in ears, hearing loss, and loss of 
balance.  He denied having Meniere's disease or otitis media.  
It was noted that a September 2004 ENG showed abnormal 
findings and recommended vestibular rehabilitation.  The 
appellant was diagnosed with vertigo Meniere's syndrome.  The 
examiner opined that vertigo Meniere's syndrome was "not 
related to service connected tinnitus" and that it was 
related to "cerebrovascular insufficiency and benign 
paroxysmal periodic vertigo."

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for Meniere's syndrome, claimed as dizziness and 
loss of balance.  Meniere's syndrome is not shown in service 
or within the initial post separation year.  Furthermore, the 
appellant has not presented evidence of symptoms soon after 
discharge and competent evidence has not been presented 
attributing the appellant's equilibrium problems, diagnosed 
as vertigo Meniere's syndrome, to service.  The first 
documented complaint of an equilibrium problem is more than 
25 years after his retirement from service.  Additionally, a 
September 2004 VA medical opinion reflects that the 
appellant's condition is related to cerebrovascular 
insufficiency and benign paroxysmal periodic vertigo.  While 
the appellant is competent to report his symptoms of 
dizziness and imbalance, he is not competent to provide a 
medical opinion as to causation or etiology.  Bostain v. 
West, 11 Vet.App. 12, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. Brown, 
10 Vet.App. 183, 196 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge.").  There is no competent evidence attributing 
any incremental degrees of Meniere's disease to service 
connected disease or injury.  See 38 C.F.R. § 3.310; see also 
Allen supra.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

1.  An evaluation greater than 40 percent from September 19, 
2007, for bilateral hearing loss disability is denied.

2.  An evaluation greater than 20 percent from March 28, 
2007, for bilateral hearing loss disability is denied.

3.  A compensable evaluation prior to March 28, 2007, for 
bilateral hearing loss disability is denied.

4.  An evaluation greater than 10 percent for tinnitus is 
denied.

5.  Service connection for Meniere's syndrome (claimed as 
dizziness and loss of balance) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


